    Case: 1:19-cv-00382 Document #: 115 Filed: 05/29/20 Page 1 of 9 PageID #:684




                         IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

  LATRINA COTHRON, individually and on               )
  behalf of all others similarly situated,           )
                                                     )
                          Plaintiff,                 ) Case No. 1:19-cv-00382
                                                     )
          v.                                         ) Hon. John J. Tharp Jr.
                                                     )
  WHITE CASTLE SYSTEM, INC. d/b/a                    )
  WHITE CASTLE,                                      )
                                                     )
                          Defendant.                 )

    PLAINTIFF’S RESPONSE TO DEFENDANT’S SUPPLEMENTAL AUTHORITY

        Plaintiff Latrina Cothron (“Plaintiff”) responds to Defendant’s Supplemental Authority

(Dkt. 109) as follows:

   I.      INTRODUCTION

        On May 9, 2019, Defendant filed a motion to dismiss Plaintiff’s Second Amended

Complaint arguing, among other things, that Plaintiff failed to plead negligence, recklessness, or

intent; she failed to allege a disclosure of her biometric data under Section 15(d); and, her claims

are preempted by the exclusive remedy provision of the Illinois Workers’ Compensation Act

(“IWCA”). (Dkt. 47.) The motion is fully briefed and pending a ruling from this Court. (Dkt. 60,

75.) Defendant now submits several federal and state court decisions which, in its view, are

“persuasive or helpful” and require dismissal. Defendant is mistaken, and its cited cases carry

limited weight when read in conjunction with the numerous well-reasoned recent BIPA decisions

issued under indistinguishable settings, all of which support the conclusion that dismissal is

unwarranted.




                                                                                                  1
    Case: 1:19-cv-00382 Document #: 115 Filed: 05/29/20 Page 2 of 9 PageID #:685




           A. Plaintiff’s Allegations Are More Than Sufficient To Support Her Request For
              Liquidated Damages

       Defendant suggests Plaintiff “failed to adequately allege intentional or reckless BIPA

violations.” (Dkt. 109 at 2.) Not so. As numerous state and federal courts have held, the terms

“negligence,” “reckless,” and “intentional” are not elements of a BIPA cause of action or a

necessary aspect of Plaintiff’s complaint. Rather, these mental states merely dictate the measure

of damages to be awarded should she ultimately prove that BIPA violations occurred and Plaintiff

is deemed the prevailing party. 740 ILCS 14/20; see also Woodard v. Dylan’s Candybar LLC, No.

19-CH-05158, slip op. at 7 (Ill. Cir. Nov. 20, 2019) (“[T]he use of the terms ‘negligent,’

‘intentional,’ and ‘reckless,’ are standards of culpability for determining damages. The Illinois

Supreme Court has made it clear that a plaintiff need not plead facts or elements showing

negligence, or recklessness or intentional acts in violation of BIPA to be entitled to seek …

liquidated damages ….”). As Judge Feinerman recently held, “[i]t is unnecessary to decide whether

the complaint alleges facts sufficient to raise an inference of recklessness. BIPA provides that

recklessness offers a basis for greater liquidated damages, not for a separate claim.” Figueroa v.

Kronos, 2020 WL 1848206, at *8 (N.D. Ill. April 13, 2020). Furthermore, “Federal Rule of Civil

Procedure 9(b) … says that intent, knowledge, and other conditions of a person’s mind ‘may be

alleged generally,’ … .” Rogers v. BNSF Ry. Co., 2019 WL 5365180, at *5 (N.D. Ill. Oct. 31,

2019). The court went on to hold, “[a]s [plaintiff] points out, the BIPA took effect more than ten

years ago, and if the allegations of his complaint are true—as the Court must assume at this stage—

[defendant] has made no effort to comply with its requirements. This is certainly enough, at the




                                                                                                 2
    Case: 1:19-cv-00382 Document #: 115 Filed: 05/29/20 Page 3 of 9 PageID #:686




pleading stage, to make a claim of negligence or recklessness plausible.” Id.; Neals v. PAR Tech.

Corp., 419 F.Supp.3d 1088, 1092-93 (N.D. Ill. 2019) (same).1

       Defendant’s reliance on Namuwonge v. Kronos, Inc., 418 F.Supp.3d 279 (N.D. Ill. Nov.

22, 2019) and Rogers v. CSX Intermodal Terminals, Inc., 2019 WL 4201570 (N.D. Ill. Sept. 5,

2019) is misplaced. Respectfully, to the extent these decisions suggest that a reckless state of mind

gives rise to a separate claim, they are incorrect. Figueroa, 2020 WL 1848206, at *8 (holding that

reckless conduct under BIPA “offers a basis for greater liquidated damages, not for a separate

claim.”) (citing 740 ILCS 14/20(2)). Given the wealth of federal and state authority reaching a

different conclusion, Namuwonge and Rogers are clearly outliers with limited persuasive value.

           B. Plaintiff Has Adequately Alleged That Defendant Failed To Comply With 740
              ILCS 14/15(d)

       Defendant next claims that “Plaintiff’s BIPA Section 15(d) assertions are deficient first

because they plead, ‘upon information and belief,” that White Castle discloses purported

biometrics to CrossMatch, Digital Persona, and ‘other, currently unknown third parties which host

the biometric data in their data centers.’” (Dkt. 109 at 2) (citation omitted). Defendant further touts




1
 Other trial courts are in agreement. See Bryski v. Nemera, No. 2018-CH-07264 (Cir Ct. Cook
Cty. Jan. 8, 2020); Chatman v. Crate & Barrel, NO. 2018-CH-09277 (Cir. Ct. Cook Cty. Feb. 18,
2020); Figueroa v. Tony’s Fresh, No. 2018-CH-15728 (Cir. Ct. Cook Cty. Dec. 10, 2019); Fluker
v. Glanbia Performance Nutrition, No. 2017-CH-12993 (Cir. Ct. Cook Cty. July 11, 2019);
Fuentes v. Focal Point, No. 2019-CH-03890 (Cir. Ct. Cook Cty. Nov. 13, 2019); Mims v.
Freedman Seating Co., No. 2018-CH-09806 (Cir. Ct. Cook Cty. Aug. 22, 2019); Morris v. Wow
Bao, No. 2017-CH-12029 (Cir. Ct. Cook Cty. Dec. 19, 2019); Peaks-Smith v. St. Anthony’s Hosp.,
No. 2018-CH-07077 (Cir. Ct. Cook Cty. Jan. 7, 2020); Railey v. Sunset Food Mart, No. 2019-CH-
02122 (Cir. Ct. Cook Cty. Sept. 30, 2019); Slater v. H&M, No. 2018-CH-16030 (Cir. Ct. Cook
Cty. Nov. 4, 2019); Soltysik v. Parsec, Inc., No. 2019-L-136 (Cir. Ct. DuPage Cty. Oct. 17, 2019);
Thurman v. Northshore, No. 2018-CH-03544 (Cir. Ct. Cook Cty. Dec. 12, 2019); White v.
Hegewisch Dev. Corp., et al., No. 2018-CH-09599 (Cir. Ct. Cook Cty. April 17, 2020); Woodard
v. Dylan’s Candybar LLC, No. 2019-CH-05158 (Cir. Ct. Cook Cty. Nov. 20, 2019).


                                                                                                     3
    Case: 1:19-cv-00382 Document #: 115 Filed: 05/29/20 Page 4 of 9 PageID #:687




a non-existent legal principle, namely that “[a]llegations of Section 15(d) disclosures made on

information and belief are not sufficient to state a claim.” Id. at 3.

        At the pleading stage, before any discovery has taken place, Plaintiff’s allegation that she

“suffered an injury in fact because White Castle improperly disseminated her biometric identifiers

and biometric information to third parties, including Cross Match and DigitalPersona, and others

that hosted the biometric data in their data centers” is more than sufficient. See Sec. Am. Compl.

at ¶ 55.2 As numerous courts have held, plaintiff’s allegations that Defendant disclosed her

biometric data to two known third parties specifically identified by name, far surpasses what is

required to properly allege a Section 15(d) violation. Indeed, Plaintiff’s identification of the third-

party recipients in her complaint is more than what Judge Feinerman recently held was sufficient

at the pleading stage: “The complaint alleges that [defendant] disseminated Plaintiffs’ biometric

data to other firms that hosted information in their data centers, and it does not suggest that any of

the circumstances set forth in subsections (d)(1)-(4) permitted that dissemination. That is a

textbook violation of § 15(d).” Figueroa, 2020 WL 1848206, at *7. The Court’s holding is also

consistent with Judge Kennelly’s decision in Dixon v. Wash. & Jane Smith Comm. – Beverly, 2018

WL 2445292, at *11 (N.D. Ill. May 31, 2018), in which he ruled that the plaintiff’s allegations that

third-party vendor Kronos, Inc. obtained her biometric data from her employer without her




2
  Defendant states that “shortly before Plaintiff voluntarily dismissed her claims against Cross
Match, Cross Match noted in its Motion to Dismiss papers that ‘there is no … data transfer’ of
biometric information ‘from White Castle to Cross Match,’ further undercutting Plaintiff’s ‘rank
speculation.’” (Dkt. 109 at 3.) It should go without saying, but a statement made by an attorney in
a motion to dismiss – particularly one with no evidentiary support – is not a basis for dismissal.


                                                                                                     4
    Case: 1:19-cv-00382 Document #: 115 Filed: 05/29/20 Page 5 of 9 PageID #:688




knowledge or consent clearly stated a Section 15(d) claim against both Kronos, Inc. and her

employer.3 This is exactly what Plaintiff has pled here.

       Defendant mischaracterizes the ruling in Heard v. Becton Dickinson & Co., 2020 WL

887460 (N.D. Ill. Feb. 24, 2020). The Court did not hold that pleading upon information and belief

is impermissible; it simply reaffirmed that pleading in this manner was inappropriate where the

plaintiff failed to sufficiently allege that the defendant had exclusive possession of the facts

necessary to state a claim. Heard, 2020 WL 887460, at *6 (quoting Arista Records, LLC v. Doe

3, 604 F.3d 110, 120 (2d Cir. 2010), “[t]he Twombly plausibility standard … does not prevent a

plaintiff from pleading facts alleged upon information and belief where the facts are peculiarly

within the possession and control of the defendant.”). This is not the case here where unlike Heard,

Plaintiff specifically identifies the third parties to whom Defendant disclosed her biometric data.

       In its motion to dismiss, Defendant urges the Court to adopt its strained and unsupported

interpretation of BIPA’s statutory language. Specifically, Defendant contends that “Section 15(d)

also contains no language requiring that consent to disclosure precede possession ….” (Dkt. 48 at

13.) In the alternative, Defendant argues that “Plaintiff has not alleged a ‘disclosure’ of biometric

data under Section 15(d), where she alleges that White Castle ‘disseminates’ the data to

unidentified ‘others’ for storage.” Id. In support, Defendant points to Section 14/15(e), which

imposes a data security requirement on collectors: an entity in possession of biometric data must

“store, transmit, and protect from disclosure all biometric identifiers and biometric information

using reasonable standard of care within the private entity’s industry.” Thus, according to



3
 Other trial courts are also in agreement. See Figueroa v. Tony’s Fresh, No. 2018-CH-15728 (Cir.
Ct. Cook Cty. Dec. 10, 2019); Heard, et al. v. THC – Northshore, et al., No. 2017-CH-16918 (Cir.
Ct. Cook Cty., Dec. 12, 2019; Thurman v. Northshore, No. 2018-CH-03544 (Cir. Ct. Cook Cty.
Dec. 12, 2019).


                                                                                                   5
    Case: 1:19-cv-00382 Document #: 115 Filed: 05/29/20 Page 6 of 9 PageID #:689




Defendant, Section 14/15(e) somehow authorizes it to “transmit” information as long as it follows

what it unilaterally deems is a reasonable standard of care, and there is no consent requirement.

But nothing in Heard nor the explicit text of BIPA supports the idea that entities have a blank

check to “transmit” information to anyone they wish as long as they follow some undefined notion

of reasonable data security.

       Defendant’s reliance on Namuwonge serves it no better. The Namuwonge court held that,

to state a claim under Section 15(d), a plaintiff must provide enough details to give defendant fair

notice of what the claim is and the grounds upon which it rests. As the Figueroa court held, where

the complaint alleges that defendant disseminated plaintiff’s biometric data to other firms that

hosted the information, and does not suggest that any of the circumstances set forth in subsections

(d)(1)-(4) permitted that dissemination, “that is a textbook violation of § 15(d).” Figueroa, 2020

WL 1848206, at *7. Thus, Plaintiff clearly alleges dissemination to third parties, including Cross

Match and DigitalPersona. See Sec. Am. Compl. ¶¶ 31, 55, 57, 96. Thus, Plaintiff clearly has pled

a dissemination of her biometric data.

           C. Plaintiff’s Injury Is Not Compensable And Thus Not Preempted By The
              IWCA

       Defendant’s reliance on the pending McDonald v. Symphony Bronzville Park, LLC, No. 1-

19-2398 (Ill. Ct. App. Dec. 19, 2019)4 appeal and Marion v. Ring Container Techs., No. 2019 L




4
  Unlike the plaintiff in McDonald, Plaintiff here has not alleged mental injury or anguish – injuries
that exclusively fall within the purview of the IWCA. See McDonald v. Symphony Bronzeville
Park, LLC, No. 2017-CH-11311 (Cir. Ct. Cook Cty. Oct. 29, 2019) (Mitchell, J.). The McDonald
plaintiff alleged that she suffered fear of improper disclosure of her biometric information, mental
anguish, and mental injury, and the defendant argued that the IWCA preempts BIPA because
psychological injuries are compensable. Id. at *3. That is simply not the case in the present matter,
where Plaintiff has never claimed mental anguish or injury. See Sec. Am. Compl. ¶ 58.

                                                                                                    6
    Case: 1:19-cv-00382 Document #: 115 Filed: 05/29/20 Page 7 of 9 PageID #:690




000089 (Ill. Cir. Ct. Kankakee Cty., April. 17, 2020)5 is puzzling. Defendant claims that since two

lower courts have certified questions for appellate review regarding the IWCA’s exclusivity

provision and whether it exempts BIPA claims, this is somehow grounds for dismissal. Defendant

further notes that “[s]uch permissive appeals are only to be granted where there is a ‘question of

law as to which there is a substantial ground for difference of opinion.’” (Dkt. 109 at 4) (citing Ill.

S. Ct. Rule 308). However, as two federal courts recently held, it is unlikely that the Illinois

Appellate Court or the Supreme Court for that matter, will find differently and reverse the lower

court. Treadwell v. Power Solutions International, Inc., 427 F.Supp.3d 984, 993 (N.D. Ill. Dec.

16, 2019) (noting “the Court believes it likely the Illinois Supreme Court would find [plaintiff’s]

injuries are not the ‘type of injury [that] categorically fits within the purview of the Act’ and are

thus not ‘compensable.’” (citing Folta v. Ferro Eng’g, 2015 IL 118070, ¶ 23 (2015)); Mintun v.

Kenco Logistics Servs. LLC, No. 19-2348, 2020 WL 1700328, at *2 (C.D. Ill. Apr. 7, 2020) (slip

op.) (finding that “the Illinois appellate courts will likely agree with the analysis of the [] lower

courts”).6

       It’s not a close call. Every trial court to have considered the question has unanimously held

that the IWCA only preempts claims for a “compensable injury” under the IWCA, limited to

physical injuries and emotional distress arising out of such injuries, or a psychological injury

stemming from a definite time and place. Treadwell, 427 F.Supp.3d 984; Mintun, 2020 WL

1700328; Robertson v. Hostmark Hospitality Group, Inc., No. 18-CH-5194 (Cir. Ct. Cook Cty.


5
 As Defendant correctly pointed out, the Illinois Appellate Court Third District has not even
granted the Application for Appeal yet, if it ever will. (Dkt. 109 at 4.)
6
  Appellate decisions regarding BIPA have also affirmed the reasoning and findings of the trial
courts. See, e.g., Rosenbach v. Six Flags Entm’t Corp., 2019 IL 123186; Liu v. Four Seasons Hotel,
Ltd., 2019 IL App (1st) 182645. In that light, it is extremely unlikely that the appellate court will
reverse the Circuit Court to find that the IWCA preempts BIPA.

                                                                                                     7
    Case: 1:19-cv-00382 Document #: 115 Filed: 05/29/20 Page 8 of 9 PageID #:691




July 31, 2019); Soltysik v. Parsec, Inc., No. 19-L-136 (Cir. Ct. DuPage Cty, Oct. 17, 2019);

Woodard v. Dylan’s Candybar LLC, No. 19-CH-05158 (Cir. Ct. Cook Cty. Nov. 20, 2019);

McDonald v. Symphony Bronzeville Park LLC, et al., No. 17-CH-11311 (Cir. Ct. Cook Cty. June

17, 2019 (later certifying issue for interlocutory appeal); Fluker v. Glanbia Performance Nutrition,

Inc., No. 17-CH-12993 (Cir. Ct. Cook Cty. July 11, 2019); Mims v. Freedom Seating Company,

No. 18-CH-9806 (Cir. Ct. Cook Cty. Aug. 22, 2019); Hughes v. Mayfield Care Center, No. 18-

CH-13122 (Cir. Ct. Cook Cty. Oct. 24, 2019); Graziano v. Royal Die and Stamping, LLC, No. 19-

L-00169 (Cir. Ct. DuPage Cty. Sept. 26, 2019); Carrasco v. Freudenberg Household Prods., LP,

No. 19-L-279 (Cir. Ct. Kane Cty. Nov. 15, 2019); Ross v. Caramel, Inc., No. 19-L-000010 (Cir.

Ct. Kankakee Cty. July 29, 2019); Fuentes v. Focal Point Exports, No. 19-CH-03890 (Cir. Ct.

Cook Cty. Nov. 13, 2019); Peaks-Smith v. Saint Anthony Hospital, No. 18-CH-07077 (Cir. Ct.

Cook Cty. Jan. 7, 2020).7

    II.      CONCLUSION

          For the reasons stated above as well as in Plaintiff’s Opposition, this Court should deny

Defendant’s motion to dismiss.



Dated: May 29, 2020                                   Respectfully submitted,

                                                      /s/ Andrew C. Ficzko

                                                      Ryan F. Stephan
                                                      James B. Zouras
                                                      Andrew C. Ficzko
                                                      Stephan Zouras, LLP
                                                      100 North Riverside Plaza, Suite 2150
                                                      Chicago, Illinois 60606
                                                      312-233-1550
                                                      312-233-1560 f

7
 In fact, 11 judges in at least 14 different cases, have unanimously rejected defendants’ argument
that BIPA claims are barred by the IWCA.
                                                                                                  8
    Case: 1:19-cv-00382 Document #: 115 Filed: 05/29/20 Page 9 of 9 PageID #:692




                                                     rstephan@stephanzouras.com
                                                     jzouras@stephanzouras.com
                                                     aficzko@stephanzouras.com

                                                     ATTORNEYS FOR THE PLAINTIFF




                              CERTIFICATE OF SERVICE

       I, the attorney, hereby certify that on May 29, 2020, I filed the attached with the Clerk of

the Court using the ECF system, which will send such filing to all attorneys of record.


                                                             /s/ Andrew C. Ficzko



                                                                                                 9
